Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                       Response to Amendment

Drawings 
The drawing filed on 8/9/2019 is accepted by the Examiner.
Based on telephone interview on March 4, 2022, with respect to cancellation of claim 4, and amended claim 1, regarding NC (acronym), also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-3 are allowed.  

                                               EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Scott Tulino, Reg No. 48,317), on March 4, 2022, without traverse.

           The amended claim 1 as follows: 
          Cancel claim 4.


           Claim 1. (Currently Amended) claim 1, line 3, delete -- NC --, after phrase “ step 1: pressure and time are set in the numerical control (NC) ”.
           Claim 4. (Cancel)


                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the invention belongs to the field of textile performance testing, and specifically relates to a method for evaluating crease recovery of fabrics based on power function equation.
           Based on applicant’s amendment, with respect to claim 1, the closest prior art of record (Sari-Sarraf and XU), Sari-Sarraf reference is directed to fabric wrinkles are automatically evaluated using a reliable, accurate, affordable, and efficient system, and XU reference is directed to the disclosure herein relates to a pad-steam bleaching method for fabric based on a TBLC-activated hydrogen peroxide system, and belongs to the field of pretreatment processing of textiles, but neither Sari-Sarraf nor XU teach or suggest, among other things, “dynamic process of fabric “crease recovery angle change” is acquired by image processing algorithm; the data of recovery angle in the recovery process are fitted into power function equation by non-linear curve fitting method: f(t) = 
    PNG
    media_image1.png
    20
    236
    media_image1.png
    Greyscale

in the equation, t stands for time and f(t) represents recovery angle; the fitting function of the non-linear curve is shown in equation and the initial values of a and b are set to be 10 and 0.1 respectively: and first and second coefficients for evaluating the “crease recovery” properties of fabrics are extracted wherein, the first coefficient is a in equation that the minimum binary expression of equation is established, the average value K of sub-indexes KI, K2, K3 and K4 corresponding to the “four folding modes” of fabric samples are obtained; as a comprehensive crease recovery property of the whole fabric, which is called the comprehensive index of fabric crease recovery”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Sari-Sarraf and XU) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
March 5, 2022